              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE ANDROGEL ANTITRUST                        MASTER DKT. NO. 1:09–
LITIGATION (NO. II)                             MD–2084–TWT

                                                ALL CASES

     DEFENDANTS’ MOTION IN LIMINE NO. 2 TO PRECLUDE
   REFERENCE TO ABSENCE OF DEFENSE WITNESSES AT TRIAL

      Pursuant to Rules 402 and 403 of the Federal Rules of Evidence, and the

authorities cited in the accompanying memorandum of law, Defendants AbbVie

Products, LLC, f/k/a Solvay Pharmaceuticals, Inc. (“Solvay”), Actavis, Inc. (n/k/a

Allergan Finance, LLC), Par Pharmaceutical Companies, Inc. (“Par”), and Paddock

Holdings, LLC (“Paddock”) (collectively “Defendants”) respectfully move for an

order precluding Plaintiffs from commenting at trial on the absence of defense

witnesses.   Comments concerning the absence of witnesses would be highly

inflammatory and unfairly prejudicial.
     Respectfully submitted this 15th day of November 2019.

Teresa T. Bonder                        /s/ Rohit K. Singla
Georgia Bar No. 703969                  Rohit K. Singla*
Matthew D. Kent                         Kyle W. Mach*
Georgia Bar No. 526272                  Adam R. Lawton*
ALSTON & BIRD LLP                       Justin P. Raphael*
1201 West Peachtree Street              Joshua S. Meltzer*
Atlanta, GA 30309-3424                  Emily C. Curran-Huberty*
(404) 881-7000 (telephone)              Ashley D. Kaplan*
(404) 881-7777 (facsimile)              MUNGER, TOLLES & OLSON LLP
teresa.bonder@alston.com                350 South Grand Avenue, 50th Floor
matthew.kent@alston.com                 Los Angeles, CA 90071
                                        (213) 683-9100 (telephone)
                                        (213) 687-3702 (facsimile)
Counsel for AbbVie Products LLC f/k/a   rohit.singla@mto.com
Solvay Pharmaceuticals, Inc. and Unimed kyle.mach@mto.com
Pharmaceuticals LLC                     adam.lawton@mto.com
                                        justin.raphael@mto.com
                                        joshua.meltzer@mto.com
                                        emily.curran-huberty@mto.com
                                        ashley.kaplan@mto.com

                                          * Practicing pursuant to this Court’s
                                          Initial Case Management Order

                                          Counsel for AbbVie Products LLC f/k/a
                                          Solvay Pharmaceuticals, Inc. and Unimed
                                          Pharmaceuticals LLC




                                      2
Seslee S. Smith                       /s/ Paul M. Eckles
Georgia Bar No. 663377                Steven C. Sunshine*
MORRIS, MANNING & MARTIN LLP          Paul M. Eckles*
3343 Peachtree Road, N.E.             Julia K. York*
Suite 1600 Atlanta Financial Center   Ryan J. Travers*
Atlanta, GA 30326                     SKADDEN, ARPS, SLATE,
(404) 233-7000 (telephone)            MEAGHER & FLOM
(404) 365-9532 (facsimile)            LLP
sss@mmmlaw.com                        1440 New York Ave., N.W.
                                      Washington, D.C. 20005
                                      (202) 371-7000 (telephone)
                                      (202) 393-5760 (facsimile)
                                      steven.sunshine@skadden.com
                                      paul.eckles@skadden.com
                                      julia.york@skadden.com
                                      ryan.travers@skadden.com

                                      * Practicing pursuant to this Court’s
                                      Initial Case Management Order

                                      Counsel for Actavis, Inc. (n/k/a Allergan
                                      Finance, LLC)




                                  3
/s/ Heidi K. Hubbard
Heidi K. Hubbard*
Benjamin M. Greenblum*
Samuel Bryant Davidoff*
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
(202) 434-5000 (telephone)
(202) 434-5029 (facsimile)
hhubbard@wc.com
bgreenblum@wc.com
sdavidoff@wc.com

* Practicing pursuant to this Court’s Initial Case Management Order

Counsel for Defendants Par
Pharmaceutical Inc./Par
Pharmaceutical Companies, Inc. and
Paddock Holdings LLC




                                        4
                    CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1D, counsel hereby certifies that the foregoing

DEFENDANTS’ MOTION IN LIMINE NO. 2 TO PRECLUDE REFERENCE

TO ABSENCE OF DEFENSE WITNESSES AT TRIAL has been prepared in

accordance with Local Rule 5.1 using Times New Roman 14 point font.

     Respectfully submitted this 15th day of November 2019.

                                      /s/ Rohit K. Singla
                                      Munger, Tolles & Olson LLP
                                      560 Mission Street, 27th Floor
                                      San Francisco, CA 94105
                                      (415) 512-4000 (telephone)
                                      (415) 512-4077 (facsimile)
                                      rohit.singla@mto.com

                                     * Practicing pursuant to this Court’s Initial
                                     Case Management Order

                                     Counsel for AbbVie Products LLC f/k/a
                                     Solvay Pharmaceuticals, Inc. and Unimed
                                     Pharmaceuticals LLC




                                      5
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of DEFENDANTS’ MOTION

IN LIMINE NO. 2 TO PRECLUDE REFERENCE TO ABSENCE OF

DEFENSE WITNESSES AT TRIAL and the accompanying memorandum of law

were filed with the Court’s CM/ECF system on November 15, 2019, and thereby

distributed to counsel of record.

      Respectfully submitted this 15th day of November 2019.

                                    /s/ Rohit K. Singla
                                    Munger, Tolles & Olson LLP
                                    560 Mission Street, 27th Floor
                                    San Francisco, CA 94105
                                    (415) 512-4000 (telephone)
                                    (415) 512-4077 (facsimile)
                                    rohit.singla@mto.com

                                    * Practicing pursuant to this Court’s Initial
                                    Case Management Order

                                    Counsel for AbbVie Products LLC f/k/a
                                    Solvay Pharmaceuticals, Inc. and Unimed
                                    Pharmaceuticals LLC




                                       6
